Citation Nr: 9909675	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for a 
permanent and total disability rating for pension purposes. 


REMAND

A preliminary review of the record discloses that while the 
RO has certified the issue on appeal as set forth on the 
title page of this decision, it appears to the Board that 
there is question as to whether the veteran's VA Form 9, or 
substantive appeal, was timely received.  See 38 C.F.R. 
§§ 3.110, 20.200, 20.302 (b), 20.305 (1998); Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

The RO issued its rating decision denying the veteran's claim 
for nonservice-connected pension in October 1996.  After the 
submission of additional evidence, a second rating decision 
was issued and sent to the veteran in March 1997.  The 
veteran initiated an appeal through a letter of October 1997, 
deemed his Notice of Disagreement.  A Statement of the Case 
(SOC) was sent to the veteran shortly thereafter, in October 
1997, in which the veteran was advised of the need to perfect 
his appeal within 60 days of the date of the SOC, or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying the veteran of the decision on 
appeal.  No submissions were received by the RO from the 
veteran until his Form 9, which was dated May 21, 1997, but 
was stamped received in May 1998.

In view of the foregoing, it appears to the Board that the 
veteran failed to perfect his appeal in a timely manner.  In 
order to give the veteran an opportunity to present his 
position on this matter, the case must be REMANDED to the RO 
for adjudication of the issue of timeliness of the 
substantive appeal and the issuance of a Supplemental 
Statement of the Case (SSOC) regarding that matter.  C.f. 
Marsh v. West, 11 Vet. App. 468 (1998).



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should adjudicate the issue of 
whether a timely substantive appeal was 
received from the veteran.  If the 
decision is adverse to the veteran, he 
and his representative should be issued 
an SSOC notifying them of the decision 
and of the veteran's appellate rights.  
If the decision is in the veteran's 
favor, this case should be returned to 
the Board for adjudication of the appeal 
of the nonservice-connected pension 
issue.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


